 


110 HRES 57 EH: Congratulating Illinois State University as it celebrates its sesquicentennial.
U.S. House of Representatives
2007-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 57 
In the House of Representatives, U. S., 
 
January 23, 2007 
 
RESOLUTION 
Congratulating Illinois State University as it celebrates its sesquicentennial. 
 
 
Whereas Illinois State University marks its sesquicentennial with a year-long celebration, beginning with Founder’s Day on February 15, 2007;  
Whereas Illinois State Normal University was founded by Jesse W. Fell in 1857 as Illinois’ first public university and was established as a teacher education institution;  
Whereas Abraham Lincoln, then an attorney, drafted the bond that guaranteed that the citizens of Bloomington, Illinois, would fulfill pledges to finance the University;  
Whereas more than 2,000 staff members provide outstanding support to the educational mission of Illinois State University; and  
Whereas Illinois State University has more than 165,000 alumni living around the world: Now, therefore, be it  
 
That the House of Representatives congratulates Illinois State University as it celebrates its sesquicentennial.  
 
Karen L. Haas,Clerk. 
